Citation Nr: 0208036	
Decision Date: 07/18/02    Archive Date: 07/19/02

DOCKET NO.  01-03 845	)		DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date prior to January 20, 
1999 for the award of service connection for post-operative 
colon cancer residuals including a history of ulcerative 
colitis and total colectomy and colostomy residuals.  

2.  Whether the Regional Office committed clear and 
unmistakable error in its May, June, and September 1951 
rating decisions denying service connection for a chronic 
gastrointestinal disorder to include diarrhea.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran 

ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from February 1943 to March 
1946.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 2000 rating decision of the 
St. Petersburg, Florida, Regional Office (RO), which denied 
an effective date prior to January 20, 1999 for the award of 
service connection for post-operative colon cancer residuals 
including a history of ulcerative colitis and total colectomy 
and colostomy residuals.  In February 2001, the RO determined 
that its May, June, and September 1951 rating decisions 
denying service connection for a chronic gastrointestinal 
disorder to include diarrhea were not clearly and 
unmistakably erroneous.  In September 2001, the veteran was 
afforded a hearing before the undersigned Member of the Board 
sitting at the RO.  


FINDINGS OF FACT

1.  The veteran's claim for service connection for dysentery 
was received by the RO on May 21, 1951.  

2.  In May 1951, the RO denied service connection for 
diarrhea.

3.  After the initial rating decision, the veteran submitted 
medical evidence that he suffered from ulcerative colitis 
that was related to his period of service.

4.  The veteran perfected a timely appeal from the May 1951 
rating decision.  

5.  Subsequent rating decisions in June and September 1951 
continued the denial of his claim.  

6.   The veteran's appeal was not subsequently withdrawn and 
remained pending until the issuance of the August 2000 rating 
decision which granted service connection for post-operative 
colon cancer residuals including a history of ulcerative 
colitis and total colectomy and colostomy residuals effective 
from January 20, 1999.  

7.  The May, June, and September 1951 rating decisions 
denying service connection for a chronic gastrointestinal 
disorder were not final.


CONCLUSIONS OF LAW

1.  As the May, June, and September 1951 rating decisions 
denying service connection for a chronic gastrointestinal 
disorder were not final, the claim of clear and unmistakable 
error in those rating decisions is dismissed.  38 U.S.C.A. 
§ 7105(d)(5) (West 1991 & Supp. 2001).  

2.  An effective date of May 21, 1951 for the award of 
service connection for ulcerative colitis and its residuals 
is warranted.  38 U.S.C.A. §§ 5107, 5110 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 19.1, 19.2 (1950); 38 C.F.R. § 3.400 
(2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

After a review of the record, the Board concludes the veteran 
is entitled to an effective date of May 21, 1951 for the 
award of service connection for ulcerative colitis and its 
residuals because his appeal from the RO's initial denial of 
his claim has been pending since 1951.  

The record shows that on May 21, 1951, the veteran's claim 
for service connection for dysentery was received.  
Accompanying the claim was a statement from a physician, C. 
C. Pierce, who reported having treated the veteran for 
dysentery in May 1944.  In a May 1951 rating decision, the RO 
denied service connection for diarrhea.  The RO noted that 
the veteran received treatment in April 1944 following his 
return from furlough and reported that he had had diarrhea 
for the past 3-4 days.  Diarrhea was not found on his last 
examination.  Thereafter, in a statement received in late May 
1951, another physician, E. J. Soskis, related that the 
veteran suffered from chronic ulcerative colitis and 
expressed his opinion that the veteran's illness was service 
connected.  In a June 1951 rating action, the RO continued 
its denial of the veteran's claim.  In June 1951, the veteran 
was notified of this decision and of his appellate rights.  

In July 1951, the veteran's signed form "Claimant's Appeal 
to Administrator of Veterans' Affairs" was received.  At 
that time, the perfection of a veteran's appeal from an 
adverse decision was initiated by the veteran's filing of an 
appeal to the Administrator of Veterans' Affairs with the RO 
within one year of the date of mailing of notice of the 
decision and completed by the RO's certifying the appeal to 
the Board.  38 C.F.R. §§ 19.1, 19.2 (1950); Board of Veterans 
Appeals Rules of Practice (1950).  The veteran was scheduled 
for a hearing before the rating board on August 22, 1951.  
The letter notifying the veteran of the scheduled hearing 
included the following language:

In the event a representative does not appear on 
the date scheduled, it will be assumed that a 
hearing is not desired, unless this office is 
otherwise notified.  If a hearing is not desired, 
please execute VA Form 646.

On August 24, 1951, the following memorandum dated August 23, 
1951, was received from the veteran's representative:

As the accredited representative of the above 
captioned veteran, it has been brought to our 
attention that an appeal scheduled for the veteran 
on August 21, 1951, has been set for 1:30 pm before 
Rating Board #2.

Due to the fact that this office is attempting to 
develop the case further, it is respectfully 
requested that the appeal be cancelled.  

As soon as new and material evidence is received, 
this office will then file a new appeal and accept 
a decision by your Division.  

Your usual kind cooperation in this matter will be 
sincerely appreciated.  

A handwritten notation on the veteran's signed "Claimant's 
Appeal to Administrator of Veterans' Affairs" reads 
"Cancelled at req. of AL. dated 8-23-51."  Thereafter, 
additional medical evidence and lay statements were received 
and in a September 1951 rating action, the RO confirmed and 
continued its May 1951 denial of the veteran's claim.  In 
October 1951, the veteran was notified of this decision and 
of his appellate rights.  

No further correspondence was received from the veteran until 
January 20, 1999, when his claim for service connection for 
ulcerative colitis was received.  In June 2000, a VA examiner 
reviewed the record and opined that "ulcerative colitis with 
initial bloody diarrhea while in the service that is more 
likely than not related."  The RO determined that new and 
material evidence had been submitted and granted service 
connection for post-operative colon cancer residuals 
including a history of ulcerative colitis and total colectomy 
and colostomy residuals effective from January 20, 2000.  

After careful consideration, the Board concludes that the 
veteran's representative did not cancel or withdraw the 
veteran's appeal from the 1951 denial of his claim.  Since 
1965, VA regulations prohibit a representative from 
withdrawing a substantive appeal filed by the appellant 
personally without the express written consent of the 
appellant.  See 38 C.F.R. § 20.204(c) (2001).  No provision 
governing withdrawals of appeal was in effect in 1951.  
However, because it unclear what the representative's 
intention were, the Board need not decide whether the 
veteran's representative was authorized to withdraw the 
veteran's appeal.  

Specifically, the Board finds that the language of the August 
23, 1951 memorandum is ambiguous.  In the first and second 
paragraphs, the representative's use of the term "appeal" 
could be construed as a reference to the hearing that had 
been scheduled for August 22, 1951.  That is, he was 
canceling the hearing.  However, paragraphs two and three of 
the memorandum could also be construed as canceling or 
withdrawing the veteran's appeal.  The representative used 
the term "appeal" and "hearing" interchangeably when in 
fact these terms are not interchangeable.  The ambiguity of 
language in the August 23, 1951 memorandum raises a 
reasonable doubt regarding the representative's intent, which 
must be resolved in the veteran's favor.  38 C.F.R. § 3.102.  
Accordingly, the Board finds that the representative intended 
only to cancel the veteran's hearing.  The veteran's appeal 
from the denial of service connection remained pending and 
was not resolved until the December 2000 rating decision 
which granted service connection for post-operative colon 
cancer residuals including a history of ulcerative colitis 
and total colectomy and colostomy residuals.  Consequently, 
the effective date of his award of service connection for 
ulcerative colitis and its residuals is May 21, 1951; the 
date the veteran's initial claim was received.  38 U.S.C.A. 
§ 5110(b)(1) (West 1991); 38 C.F.R. § 3.400(b)(2)(i) (2001).  
As the 1951 rating decisions were not final, the claim of 
clear and unmistakable error is dismissed.  38 C.F.R. § 
3.105(a) (2001).  

Finally, the Board concludes that the obligations of VA with 
respect to the duty to assist and notification requirements 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 
2001); see 66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) 
has been satisfied.  






	(CONTINUED ON NEXT PAGE)
ORDER

An effective date of May 21, 1951 for the award of service 
connection for the veteran's ulcerative colitis and its 
residuals is granted.  

As the May, June, and September 1951 rating decisions denying 
service connection for a chronic gastrointestinal disorder 
were not final, the claim of clear and unmistakable error in 
those rating decisions is dismissed.  



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

